Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, filed 4/29/22, and the current amendments overcome the rejection of the claims under 35 U.S.C. 103. Therefore the rejection has been withdrawn.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Steve M. Perry (Reg. No. 45,357) on 7/20/22.

In The Claims
Please amend the claims as follows:

1.	(Currently Amended) A system for invoking a random linear network coding (RLNC) communications protocol between a client and server in a network, comprising:
	at least one processor;
	a memory device including instructions that, when executed by the at least one processor, cause the system to:
	receive on a first communications channel a synchronize message sent by the client over the network requesting a network connection to the server;
	analyze the synchronize message to determine whether the synchronize message contains an indication that the client supports the RLNC communications protocol to encode and decode data packets using random linear network coding, wherein the server analyzes the synchronize message for an RLNC protocol flag that indicates that the client supports the RLNC communications protocol, and sets the RLNC protocol flag in the acknowledge message to indicate that the server supports the RLNC communications protocol;
	send an acknowledge message to the client indicating that the server supports the RLNC communications protocol; and
	listen on a second communications channel for data packets sent by the client to the server using the RLNC communications protocol.

2.	(Original) The system in claim 1, wherein the synchronize message is analyzed to identify an RLNC protocol flag which indicates that the client supports the RLNC communications protocol.

3.	(Original) The system in claim 1, wherein the synchronize message is analyzed to identify a type-length-value (TLV) included in the synchronize message that has a value indicating that the client supports the RLNC communications protocol.

4.	(Original) The system in claim 1, wherein the client sets an RLNC protocol flag in a header of the synchronize message to indicate that the client supports the RLNC communications protocol.

5.	(Canceled)

6.	(Original) The system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to determine whether the client possesses valid authorization to use the RLNC communications protocol to send and receive data packets.

7.	(Original) The system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: 
	receive a finished message sent by the client, where the finished message is sent in response to the client receiving the acknowledge message indicating that the server supports the RLNC communications protocol; and
	terminate the network connection with the client.

8.	(Previously Presented) The system in claim 1, wherein the data packets sent between the client and the server are encapsulated using a tunneling protocol.

9 – 15.	(Canceled)

16.	(Currently Amended) A non-transitory machine readable storage medium including instructions embodied thereon, wherein the instructions, when executed by at least one processor:
	send, by a client, a synchronize message to a server over a first communications channel requesting to connect to the server over a network, wherein the synchronize message contains an indication that the client supports a random linear network coding (RLNC) communications protocol to encode and decode data packets using random linear network coding;
	receive an acknowledge message from the server containing an indication that the server supports the RLNC communications protocol, wherein the server analyzes the synchronize message for an RLNC protocol flag that indicates that the client supports the RLNC communications protocol, and sets the RLNC protocol flag in the acknowledge message to indicate that the server supports the RLNC communications protocol; and
	send data packets over a second communications channel to the server using the RLNC communications protocol.

17.	(Original) The non-transitory machine readable storage medium in claim 16, wherein the synchronize message and the acknowledge message contain an RLNC protocol flag which indicates support of the RLNC communications protocol.

18.	(Original) The non-transitory machine readable storage medium in claim 17, wherein the client sets an RLNC protocol flag in a header of the synchronize message to indicate that the client supports the RLNC communications protocol. 

19.	(Canceled)


20.	(Original) The non-transitory machine readable storage medium in claim 16, wherein the data packets are sent to the server using a user datagram protocol (UDP) communications channel dedicated for transmitting data packets using the RLNC communications protocol.

21.	(Currently Amended) A computer implemented method, comprising:
	receiving on a first communications channel a synchronize message sent by a client over a network requesting a network connection to a server;
	analyzing the synchronize message to determine whether the synchronize message contains an indication that the client supports a random linear network coding (RLNC) communications protocol to encode and decode data packets using random linear network coding, wherein the server analyzes the synchronize message for an RLNC protocol flag that indicates that the client supports the RLNC communications protocol, and sets the RLNC protocol flag in the acknowledge message to indicate that the server supports the RLNC communications protocol;
	sending an acknowledge message to the client indicating that the server supports the RLNC communications protocol; and
	listening on a second communications channel for data packets sent by the client to the server using the RLNC communications protocol.

22.	(Canceled) 

23.	(Previously Presented) The method in claim 21, wherein the synchronize message is analyzed to identify a type-length-value (TLV) included in the synchronize message that has a value indicating that the client supports the RLNC communications protocol.

24.	(Previously Presented) The method in claim 21, wherein the client sets an RLNC protocol flag in a header of the synchronize message to indicate that the client supports the RLNC communications protocol.


25.	(Canceled) 

26.	(Previously Presented) The method in claim 21, further comprising determining whether the client possesses valid authorization to use the RLNC communications protocol to send and receive data packets.

27.	(Previously Presented) The method in claim 21, further comprising: 
	receiving a finished message sent by the client, where the finished message is sent in response to the client receiving the acknowledge message indicating that the server supports the RLNC communications protocol; and
	terminating the network connection with the client.

--

Allowable Subject Matter
Claims 1-4, 6-8, 16-18, 20-21, 23-24 and 26-27 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the server analyzes the synchronize message for an RLNC protocol flag that indicates that the client supports the RLNC communications protocol, and sets the RLNC protocol flag in the acknowledge message to indicate that the server supports the RLNC communications protocol. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444